Citation Nr: 0415310	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  98-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression with 
anxiety, intrusive thoughts, isolation, rage, alienation, and 
survival guilt claimed as secondary to service-connected 
mitral valve replacement with hypertensive heart disease. 

2.  Entitlement to service connection for psychosis claimed 
as secondary to service-connected mitral valve replacement 
with hypertensive heart disease.

3.  Entitlement to service connection for substantive abuse 
claimed as secondary to service-connected mitral valve 
replacement with hypertensive heart disease.

4.  Entitlement to an increased disability rating for mitral 
valve replacement with hypertensive heart disease, rated as 
30 percent disabling from May 1, 1997 and as 60 percent 
disabling from January 12, 1998.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from June 1972 to August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The case returns to the Board following remands to the RO in 
December 1999 and February 2001.  

The Board notes that the veteran also perfected an appeal of 
the RO's August 1998 denial of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  However, the RO 
resolved that issue in the veteran's favor in a December 2003 
rating decision.  Therefore, the matter is not currently 
before the Board.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim.  Specifically, in a disability 
compensation claim, the VCAA provides that the duty to assist 
includes obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).   

Private medical records show that the veteran underwent 
mitral valve replacement in March 1996.  The reports of the 
April 1997 and May 2000 VA examinations indicate that the 
veteran received follow-up care at the VA Outpatient Clinic 
in Tallahassee, Florida.  There is no indication that the RO 
ever attempted to secure these records.  The RO has obtained 
records from the VA Medical Center in Lake City, Florida, 
dated from March 2003 to September 2003.  However, there are 
indications that additional relevant records from this 
facility exist.  Specifically, the report of the August 2002 
VA examination states that the veteran underwent an 
electrocardiogram and an echocardiogram at the VA Medical 
Center in Lake City in April and May 2002, respectively.  In 
addition, 2003 records indicate that the veteran saw a 
psychiatrist in December 2002 and September 2003 and a 
psychologist in June 2003.  These records are not associated 
with the claims folder.  Finally, the claims folder also 
contains records from the VA Medical Center in West Palm 
Beach, Florida, in August 2002 and June 2003.  Associated 
reports reflect some type of visit or treatment from October 
2002 to October 2003, though the actual records of that 
treatment are not in the claims folder.  A remand is required 
to ensure that all records of relevant VA treatment have been 
secured.     

The Board notes that, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Upon receipt of the additional VA medical 
evidence, discussed above, the RO should take care to 
determine whether the duty to secure a medical examination or 
opinion has been triggered with respect to the claims for 
secondary service connection and to proceed accordingly.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure the veteran's VA 
medical records as follows: 
(a) records from the Tallahassee VA 
Outpatient Clinic dated from March 1996 
to the present; 
(b) records from the Lake City VA Medical 
Center dated from March 1996 to the 
present; and 
(c) all records from the West Palm Beach 
VA Medical Center.  
The request should target records of 
treatment for the veteran's service-
connected mitral valve replacement with 
hypertensive heart disease and records of 
treatment by any psychiatrist and 
psychologist, to include substance abuse 
treatment.       

2.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


